Citation Nr: 1314336	
Decision Date: 05/01/13    Archive Date: 05/15/13

DOCKET NO.  11-11 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as a result of exposure to herbicides.

2.  Entitlement to an initial rating in excess of 10 percent for left wrist carpal tunnel syndrome.

(The issue of entitlement to special monthly compensation for loss of use of the right foot is addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 1991 and November 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

In August 1991, the RO granted service connection for bilateral carpal tunnel syndrome and assigned an initial 10 percent disability rating for the left wrist, effective September 10, 1990.  The Veteran submitted a timely notice of disagreement (NOD) to the rating decision in September 1991 and the RO subsequently issued a November 1991 statement of the case (SOC).  He filed a substantive appeal (a written statement submitted in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 1992.  In connection with his appeal, the Veteran testified before a Decision Review Officer (DRO) at the RO in May 1992 and a copy of that hearing transcript has been associated with the record.  

Although the Veteran had appealed the ratings assigned for both wrists, he testified at the May 1992 hearing that any rating increase granted for either wrist would fully satisfy his appeal as to that wrist only.  Subsequently, an April 1996 DRO decision granting an increased, 30 percent rating, for right carpal tunnel syndrome was issued.  Since this grant constituted a full grant of the benefits sought on appeal, the claim as to the rating for right wrist carpal tunnel is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  However, the issue of the Veteran's entitlement to a higher initial rating for left wrist carpal tunnel remains in appellate status.

In November 2010, the RO denied the Veteran's claim of entitlement to service connection for diabetes mellitus.  The Veteran submitted a timely, January 2011, NOD to the rating decision and the RO subsequently issued a March 2011 SOC.  He filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2011.  The RO issued a supplemental SOC in October 2012.  In November 2012, the Veteran testified before the undersigned Veterans Law Judge in Hartford, Connecticut.  A transcript of that hearing has been associated with the claims file.  

After the hearing, in December 2012, the Veteran submitted additional evidence with a waiver of the agency of original jurisdiction's (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2012).  Therefore, the Board may properly consider the newly received evidence.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  The virtual file contains additional medical evidence that has been carefully reviewed by the Board.  The Board notes that such evidence includes VA treatment records dated through November 2012.  While records dated through October 2012 had been reviewed by the AOJ in the October 2012 supplemental statement of the case, the virtual file includes records dated in November 2012.  As his claims are being remanded, the AOJ will have an opportunity to review all of the records associated with the virtual file such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).

Initially, the Board notes that it presently undertakes no review of the Veteran's claim of entitlement to an initial rating in excess of 10 percent for left wrist carpal tunnel syndrome.  The Veteran submitted a January 1992 written statement as a substantive appeal (in lieu of a VA Form 9) on this issue and requested a hearing.  He was afforded a DRO hearing in May 1992, but it was unclear as to whether he still desired a Board hearing.  However, in his April 2013 response to a February 2013 VA hearing options clarification letter, the Veteran indicated that he still desired a hearing and wished to testify before a Veterans Law Judge at the RO.  He is entitled to this hearing as a matter of right.  38 C.F.R. §§ 20.700(a) (2012).  As a hearing has been requested on the issue of entitlement to an initial rating in excess of 10 percent for left carpal tunnel, but has not yet been scheduled, a remand is necessary in order to afford the Veteran his requested hearing. 38 C.F.R. §§ 19.9, 20.704 (2012). 

In regard to the claim for service connection, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records.  The VA treatment records that are associated with the claims file reflect that the Veteran has reported spending multiple months in Hawaii on an almost annual basis and receiving medical treatment while he is there.  However, only VA treatment records generated through the VA Connecticut Healthcare System are associated with the claims file.  Further, the last VA treatment note within the Veteran's Virtual VA file from the VA Connecticut Healthcare System is dated in November 2012.  Records from the VA Pacific Islands Health Care System, as well as records generated after November 2012 by the VA Connecticut Healthcare System, should be obtained and incorporated into the claims file before appellate review proceeds.    

Pertinent law also requires VA to make as many requests necessary to obtain relevant military records.  38 C.F.R. § 3.159(c) (2) (2012).  Although the Veteran's service treatment records and a Certificate of Release or Discharge from Active Duty (Form DD-214) are associated with his claims file, the DD-214 was generated as a record of only part of his active duty service - from September 1976 to February 1988.  As the DD-214 reflects, and the Veteran has attested to, a prior eight (8) years and six (6) months of active duty service with an initial enlistment in February 1968, the claims file indicates that additional military records are outstanding.  

The Veteran contends that he is entitled to service connection for diabetes mellitus based on exposure to herbicides during this first (February 1968 to September 1976) period of active duty service.  Where a veteran served in the Republic of Vietnam between January 9, 1962 and May 7, 1975, he or she is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  Based on this presumptive exposure, if such a veteran manifests certain diseases, including type II diabetes mellitus, to a degree of 10 percent or more at any time after service, those diseases will be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.309(e).  

A February 2011 RO information request made via the Personnel Information Exchange System (PIES) states that there is no evidence in the Veteran's file to substantiate any service within the Republic of Vietnam.  However, the Veteran specifically contends that he was stationed at Clark Air Base in the Philippines during the Vietnam War and, as part of his duties, traveled to Vietnam for temporary duty (TDY) assignments - service that would entitle him to the presumptive provisions of 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  As no DD-214 from this first period of active duty, and no service personnel records, which would be pertinent to the Veteran's in-service assignments and responsibilities, are associated with the claims file, VA must take appropriate steps under 38 C.F.R. § 3.159(c)(2) to obtain any relevant outstanding service records.  

The appeal is therefore REMANDED for the following actions:

1. In regard to the Veteran's claim for an initial rating in excess of 10 percent for left wrist carpal tunnel syndrome, the Veteran should be scheduled for a hearing before a Veterans Law Judge sitting at the RO.

2. Obtain all VA treatment records from the VA Connecticut Healthcare System dated from August 8, 2012 to the present.  Obtain all VA treatment records from the VA Pacific Islands Health Care System.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Contact the National Personnel Records Center or any other appropriate source to determine whether service personnel records, as well as a DD-214 for the Veteran's active duty service from February 1968 to September 1976, are available.  Any such records, or a negative response, should be included in his claims file.  Make as many attempts necessary to obtain these records, but, if they cannot be found, issue a formal determination that they do not exist or that further efforts to obtain them would be futile; include documentation in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for service connection should be readjudicated based on the entirety of the evidence, to include all of the evidence received since the issuance of the October 2012 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
          A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2012).

